ACCEPTED
                                                                                      03-15-00221-CR
                                                                                              5928122
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                  7/2/2015 4:44:03 PM
                           No. 03-15-00221-CR                                       JEFFREY D. KYLE
                                                                                               CLERK




                                                                      FILED IN
                     In the Third Court of Appeals             3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                             Austin, Texas
                                                               7/2/2015 4:44:03 PM
                                                                 JEFFREY D. KYLE
                                                                       Clerk

                         MICHAEL GRACE,
                                            Appellant,

                                       v.

                      THE STATE OF TEXAS,
                                            Appellee.


               On appeal from the County Court-at-Law Number Six,
                                Travis County, Texas
                         Trial Cause No. C-1-CR-13-211885



                          STATE'S BRIEF

                                    DAVID A. ESCAMILLA
                                    TRAVIS COUNTY ATTORNEY


                                    GISELLE HORTON
                                    ASSIST ANT TRAVIS COUNTY ATTORNEY
                                    State Bar Number 10018000
                                    Post Office Box 1748
                                    Austin, Texas 78767
                                    Telephone: (512)854-9415
                                    TCAppellate@traviscountytx.gov

July 2, 2015                        ATTORNEYS FOR THE STATE OF TEXAS




                     ORAL ARGUMENT IS NOT REQUESTED
                            TABLE OF CONTENTS


INDEX OF AUTHORITIES ............................................ 111


STATEMENT OF THE CASE ............................................ 1


ISSUE PRESENTED .................................................. 2


BACKGROUND ..................................................... 2


SUMMARY OF THE ARGUMENT ....................................... 8


ARGUMENT


     Reply point: The trial court did not abuse its discretion
     in denying suppression relief because the initial
     detention was lawful ........................................ 10

     1.    Grace's contentions on appeal ........................... 10

     2.    Because the bar doorman identified himself,
           his report to police is presumed reliable .................. 11

     3.    Under the totality of the circumstances, the detaining
           officer had reasonable suspicion to initiate a brief
           detention for investigatory purposes ..................... 13

           3.1.   Grace has ignored the collective-knowledge doctrine,
                  under which the police dispatcher's knowledge is
                  imputed to all cooperating officers .................. 14




                                      i
          3.2.   Ignoring the imputed- or collective-knowledge
                 rule has, in turn, caused Grace to misapply both
                 the totality test and the standard of appellate review .. 15

          3.3.   Properly viewed, the record shows that the
                 detention was lawful .............................. 16

PRAYER ......................................................... 19


CERTIFICATE OF COMPLIANCE ....................................... 20


CERTIFICATE OF SERVICE ...........................................        21




                                     ii
                          INDEX OF AUTHORITIES
Statute                                                          Page
TEX. PENAL CODE§ 37.08
      (West Supp. 2014) ........................................... 13

Rule
TEX. R. APP. P. 701 ................................................ 17

Cases
Alabama v. White, 496 U.S. 325
        (1990) ..................................................... 11
Brother v. State, 166 S.W.3d 255
        (Tex. Crim. App. 2005) ....................................... 12
Derichsweiler v. State, 348 S.W.3d 906
        (Tex. Crim. App. 2011) .............................. 12, 13, 14, 15
Hime v. State, 998 S.W.2d 893
        (Tex. App.-Houston [14th Dist.] 1999, pet. ref' d) ............... 12
Howard v. State, 744 S.W.2d 640
        (Tex. App.-Houston [14th Dist.] 1987, no pet.) ................. 17
Illinois v. Gates, 462 U.S. 213
        (1983) ..................................................... 12
Martinez v. State, 348 S.W.3d 919
        (Tex. Crim. App. 2011) ....................................... 13
Nacu v. State, 373 S.W.3d 691
       (Tex. App.-San Antonio 2012, no pet.) ..................... 18, 19
Pipkin v. State, 114 S.W.3d 649
       (Tex. App.-Fort Worth 2003, no pet.) ......................... 12
Reesing v. State, 140 S.W.3d 732
       (Tex. App.-Austin 2004, pet. ref' d) ........................... 13
State v. Fudge, 42 S.W.3d 226
       (Tex. App.-Austin 2001, no pet.) ............................. 12
State v. Garcia-Cantu, 253 S.W.3d 236
       (Tex. Crim. App. 2008) ....................................... 15
                                     iii
State v. Ross, 32 S.W.3d 853
       (Tex. Crim. App. 2000) .......................................     15
State v. Stolte, 991 S.W.2d 336
       (Tex. App.-Fort Worth 1999, no pet.) .........................     12
Taflinger v. State, 414 S.W.3d 881
       (Tex. App.-Houston [1st Dist.] 2013, no pet.) ..................   12
United States v. Basey, 816 F.2d 980
       (5th Cir. 1987) ..............................................     12
Ware v. State, 724 S.W.2d 38
       (Tex. Crim. App. 1986) .......................................     12




                                    iv
                          STATEMENT OF THE CASE


      The State charged Grace by information with operating a motor

vehicle while intoxicated (DWI), enhanced by a prior conviction. CR 18.

After the trial court held a pre-trial evidentiary hearing and denied the

suppression relief he requested, Grace pleaded no contest to the charge. CR

36-37. On February 3, 2015, the trial court sentenced Grace in accordance

with a plea agreement to one year in jail and a $4,000 fine, but suspended

imposition of this sentence and placed Grace on community supervision

(probation) for two years. CR 38. As conditions of probation, Grace was

required to serve five days in the Travis County Jail, complete a DWI

offender program, comply with an ignition-interlock program, complete

100 hours of community-service restitution, and surrender his driver's

license for one year. CR 38-41.

     Grace filed a new-trial motion on March 3, 2015. CR 47-48. He gave

written notice of appeal on April 7, 2015. CR 55.




                                      1
                               ISSUE PRESENTED


      Did the police officer have reasonable suspicion to detain Grace

when all he knew were the readily observable descriptors of car and

driver, and the allegation that the driver was drunk?

                                 BACKGROUND


      As the bar was closing at about two o'clock in the morning, Cary

Allen, the doorman at Ego's Karaoke Bar, called 9-1-1 to report that a man

(later identified as Grace) was drunk, sitting in his car with a passenger,

and about to drive away. 2 RR 12; 4 RR State's Exhibit #1@ 0:03-2:26 [the

first 9-1-1 call]. Allen identified himself to the police dispatcher by his full

name, and related that, as the bar doorman, "we've had police before, and

they told me it's always better to catch them in the car before they leave,

rather than ... waiting until they leave the property[.]" 4 RR State's

Exhibit #1@ 1:40-1:51. The following is a transcription of the first of Allen's

two calls to 9-1-1.

0:03 9-1-1 DISPATCHER:         Austin 9-1-1. Do you need police, fire, or
                               EMS?

                                        2
0:06 CARY ALLEN:         I need to report a drunk driver.

0:08 9-1-1 DISPATCHER:   Okay. What road is he on?

0:10 CARY ALLEN:         He is at, uh, the parking lot of, uh, Ego's
                         Karaoke Bar, 510 South Congress Avenue.
                         He's a guest at the bar who, uh, left the bar
                         intoxicated. I urged him not to drive. But he is
                         sitting in his Scion in the parking lot. I know
                         he's about to take off.

0:23 9-1-1 DISPATCHER:   Okay, what color is his Scion?

0:25 CARY ALLEN:         It's a blue Scion.

0:27 9-1-1 DISPATCHER:   Can you see the license plate?

0:29 CARY ALLEN:         Yes sir. It's B, J, N, 19-67. He's in the parking
                         lot now. It's a, uh, Caucasian male with a grey
                         beard- probably about fifty-five, sixty years
                         old.

0:42 9-1-1 DISPATCHER:   Let me go and read back the license plate to
                         make sure I've got it correctly. I've got Boy,
                         John, Nancy, 1, 9, 6, 7?

0:49 CARY ALLEN:         That is correct.

0:50 9-1-1 DISPATCHER:   Is that a Texas license plate?

0:51 CARY ALLEN:         Blue, uh, er, it's a Texas license plate. Yes, sir.



                                  3
0:54 9-1-1 DISPATCHER:   Okay, he's a white male fifties or sixties, with
                         a grey beard?

0:58 CARY ALLEN:         (Unintelligible.)

1:01 9-1-1 DISPATCHER:   What was that?

1:04 CARY ALLEN:         I'm sorry sir, I'm the doorman at the bar. I've
                         got some customers that are leaving.

1:09 9-1-1 DISPATCHER:   Okay, that's fine. What's your name?

1:11 CARY ALLEN:         My name is Cary: C-A-R-Y. Allen: A-L-L-E-N.

1:17 9-1-1 DISPATCHER:   Okay. And do you want us to talk to you in
                         person or no?

1:21 CARY ALLEN:         I'm at the bar right now. I'm the doorman at
                         the bar they're at.

1:24 9-1-1 DISPATCHER:   Right, so what I've done is

1:26 CARY ALLEN:         So, I mean if it's necessary, I'm at the bar. I'm
                         sorry, what's that?

1:30 9-1-1 DISPATCHER:   I've got this processed as a public
                         intoxication. Now once he leaves and it
                         changes and it becomes aD-a DWI. So, we're
                         headed there right now in hopes we can catch
                         him before he leaves.

1:40 CARY ALLEN:         Okay. You know what, we've had police
                         before, and they told me it's always better to
                                 4
                          catch them in the car before they leave, rather
                          than, uh, waiting until they leave the property
                          and then calling the cops-if that makes
                          sense.

1:51 9-1-1 DISPATCHER:    Completely true, sir. That's why we're on our
                          way right now.

1:52 CARY ALLEN:          Okay.

1 :53 9-1-1 DISPATCHER:   Now if he does leave, I want you to call us
                          back and tell us what direction he went. Can
                          you do that?

1:57 CARY ALLEN:          Yes, sir. You know I can. He's parked in there.
                          Like. I mean, they're-they're drunk. So
                          they're just sitting in their car with their lights
                          on.

2:05 9-1-1 DISPATCHER:    Yeah. I understand. But once we get out there,
                          do you want us to talk to you in person or no?
                          It's a matter of personal preference for you.

2:12 CARY ALLEN:          Uh, I mean if, if, if it's all the same I've got a
                          bar to close down, but if they need to talk to
                          me, I'm inside the bar.

2:17 9-1-1 DISPATCHER:    Okay, I'll tell them that. Alright, thanks, sir.

2:19 CARY ALLEN:          Alright.

2:20 9-1-1 DISPATCHER:    If anything


                                     5
2:20 CARY ALLEN:              Hey, thank you very much. Be safe.

2:22 9-1-1 DISPATCHER:        Oh, no problem. You, too. Bye.

2:23 CARY ALLEN:              Alright. Bye.

      Consistent with the remarks about the desirability of preventing

drunks from actually driving, Allen testified that he called 9-1-1 to ensure

Grace's safety. 2 RR 18.

      At 2:07a.m., Austin Police Officer Larry Wright received a public-

intoxication call from the dispatcher. 2 RR 23-24. The call relayed the

doorman's name and telephone number, and described the suspect- a

white male with a grey beard, approximately 50 years old-and his car-a

blue Scion with license plate number BJN-1967. 2 RR 24-25. Wright

testified that, in his experience, intoxication-related offenses are a concern

at that time of morning and in that part of town. 2 RR 28. He was familiar

with Ego's and its parking lot from past police experience. 2 RR 37. "We've

had several calls there for various reasons. Fights or public intoxication

calls or DWI or reckless calls from that bar numerous times." 2 RR 25.



                                       6
     Wright was on his way to Ego's when Allen called 9-1-1 a second

time to update the information: the driver had left the parking lot and was

now southbound on South Congress A venue. 2 RR 25-26.

2:30 9-1-1 DISPATCHER:       Austin 9-1-1. Do you need police, fire, or
                             EMS? Austin 9-1-1.

2:33 CARY ALLEN:             I just called to report a drunk driver from, uh,
                             Ego's Karaoke Bar at 510 South Congress
                             A venue. He was sitting in the parking lot and
                             he just took off southbound on South
                             Congress Avenue.

2:45 9-1-1 DISPATCHER:       What kind of vehicle was it?

2:48 CARY ALLEN:             It's a blue Scion.

2:53 9-1-1 DISPATCHER:       Okay. Am I speaking to Mr. Allen?

2:55 CARY ALLEN:             That is correct.

2:58 9-1-1 DISPATCHER:       And you said it was southbound.

3:00 CARY ALLEN:             Yes sir. The dispatcher told me
                             to-southbound on South Congress
                             Avenue-the dispatcher told me to call back
                             and let you all know if he had left the
                             property.




                                      7
3:10 9-1-1 DISPATCHER:        Okay, we got that call in. The officers are
                              already, uh, near. And, uh, thank you for
                              calling back so they know where to go.

3:17 CARY ALLEN:              Thank you very much.

3:18 9-1-1 DISPATCHER:        Thank you.

3:20 CARY ALLEN:              Alright, bye bye.

4 RR State's Exhibit #1@ 2:30-3:20 [the second 9-1-1 call].

      Just as the police dispatcher updated the call with this information,

Officer Wright saw a blue Scion with that specific license plate number,

traveling southbound. 2 RR 26. Without observing any traffic violations or

erratic driving, Wright pulled the car over, got out, and approached the

passenger side. 2 RR 33. DWI enforcement officers were already on the

scene, and handled the investigation that led to Grace's arrest for

DWI-second offense. 2 RR 29.

                       SUMMARY OF THE ARGUMENT


     Grace's divide-and-conquer approach involves a number of

analytical missteps. He first begins by relying on anonymous-tipster and

confidential-informant cases. Based on that reliance, he then dismisses
                                      8
corroborative evidence as "readily observable" and therefore unworthy of

any consideration. Finally, he focuses on one word-"drunk" -to conclude

that the only information properly before the detaining officer was fatally

conclusory. These arguments

•     rely on inapplicable case law;

•     ignore the collective- or imputed-knowledge doctrine or rule, under
      which the information known to the dispatcher is imputed to all
      cooperating officers; and

•     misapply the standard of review and the totality test by ignoring or
      miscasting significant facts.

      Unlike the anonymous tipster or the confidential informant, the

doorman was an identified citizen who contemporaneously reported the

criminal misconduct he saw. His report is therefore inherently credible and

reliable under binding precedent.

      Furthermore, the law imputes to the detaining officer a knowledge of

all that the doorman relayed to the dispatcher. The only question, then, is

whether the information that the doorman provided- viewed through the

prism of the detaining officer's particular level of knowledge and


                                       9
experience-objectively supported a reasonable suspicion to believe that

criminal activity was afoot.

      Among other things, Grace ignores (1) the detaining officer's

experience with intoxication-related arrests at this particular time, area,

bar, and parking lot; and (2) the doorman's experience with drunks and his

previous calls to police in similar situations. But seen as the standard of

review requires, the totality of the circumstances objectively supports a

reasonable suspicion of criminal activity to justify the initial detention for

investigative purposes.

                                  ARGUMENT


      Reply point: The trial court did not abuse its discretion in
      denying suppression relief because the initial detention was
      lawful.

1.    Grace's contentions on appeal.

      Relying on an anonymous-tip and a confidential-informant case,

Grace contends that the bar doorman's unreliable, conclusory tip could not

have provided the requisite reasonable suspicion. Specifically, he

maintains that the doorman's specific description of Grace and the car he
                                       10
was driving were not entitled to any weight because they were readily

observable. And, without those particulars, he contends, the only

information that the officer could rely on was the doorman's conclusory

allegation of intoxication, which gave no basis for testing his credibility.

2.    Because the bar doorman identified himself, his report to police is
      presumed reliable.

      Courts have generally identified three categories of informants: the

anonymous informant, the known informant (someone from the criminal

world who has previously provided reliable tips), and the identified

citizen-informant. The United States Supreme Court has acknowledged the

relevance of these categories to an informant's reliability, and has

observed, for example, that an anonymous informant is comparatively

unreliable and his tip, therefore, will generally require independent police

corroboration. Alabama v. White, 496 U.S. 325, 329 (1990).

      Grace has mistakenly relied on anonymous-tip and confidential-

informant cases when analyzing the doorman's reliability. According to

the Supreme Court, an identified citizen-informant's report is highly


                                       11
reliable; a strong showing as to other indicia of reliability is therefore

unnecessary.

      If an unquestionably honest citizen comes forward with a
      report of criminal activity-which if fabricated would subject
      him to criminal liability-we have found rigorous scrutiny of
      the basis of his knowledge unnecessary.

Illinois v. Gates, 462 U.S. 213, 233-34 (1983).

      The doorman's report is also reliable under Texas law. Texas cases

consistently hold that information is inherently credible and reliable when

the police receive it from an identified or identifiable private citizen-

eyewitness who initiates contact with the police to report another person's

suspected criminal act? Unlike a person who makes an anonymous

telephone call, the identified citizen-informant cannot lie with impunity



      Derichsweiler v. State, 348 S.W.3d 906, 914-15 (Tex. Crim. App. 2011);
Brother v. State, 166 S.W.3d 255, 257 (Tex. Crim. App. 2005); Ware v. State, 724
S.W.2d 38, 40 (Tex. Crim. App. 1986); State v. Fudge, 42 S.W.3d 226, 232 (Tex.
App.-Austin 2001, no pet.); Taflinger v. State, 414 S.W.3d 881, 885 (Tex.
App.-Houston [1st Dist.] 2013, no pet.); Pipkin v. State, 114 S.W.3d 649, 655 (Tex.
App.-Fort Worth 2003, no pet.); Hime v. State, 998 S.W.2d 893, 895
(Tex. App.-Houston [14th Dist.] 1999, pet. ref' d); State v. Stolte, 991 S.W.2d 336,
341 (Tex. App.-Fort Worth 1999, no pet.). See also, United States v. Basey, 816 F.2d
980, 988 (5th Cir. 1987) ("[C]itizen reports of criminal activity have been deemed
inherently reliable in Texas Terry-stop cases.").
                                           12
because he has put himself in a position to be held accountable for his

intervention. See TEX. PENAL CODE§ 37.08 (West Supp. 2014) (criminalizing

false report to a peace officer or law enforcement employee); Martinez v.

State, 348 S.W.3d 919, 923 (Tex. Crim. App. 2011); see also Reesing v. State,

140 S.W.3d 732, 737 (Tex. App.-Austin 2004, pet. ref' d). Indeed, the

doorman remained answerable for his report after the fact, even though he

was busy closing the bar down. 4 RR State's Exhibit #1@ 2:12.

      Because the doorman's reliability is not in issue on these facts, the

only question is whether the information that he provided- viewed

through the prism of the detaining officer's particular level of knowledge

and experience-objectively supports a reasonable suspicion to believe that

criminal activity is afoot. Derichsweiler, 348 S.W.3d at 915.

3.    Under the totality of the circumstances, the detaining officer had
      reasonable suspicion to initiate a brief detention for investigatory
      purposes.

      Grace focuses on "intoxicated" or "drunk" in the dispatcher's report

to the detaining officer, and concludes that the officer relied on fatally

conclusory information that did not amount to a reasonable suspicion of
                                       13
criminal activity. This portion of his analysis is flawed for at least three

reasons: it ignores the collective- or imputed-knowledge rule; it misapplies

the standard of review; and it misapplies the totality test.

       3.1.   Grace has ignored the collective-knowledge doctrine, under
              which the police dispatcher's knowledge is imputed to all
              cooperating officers.

       Grace mistakenly focuses solely on what the detaining officer knew

from the dispatcher's report. But the detaining officer need not be

personally aware of every fact that objectively supports a reasonable

suspicion to detain. Derichsweiler, 348 S.W.3d at 914. In a case such as this

one,

       [i]t matters not that the dispatcher did not pass all of these
       details along to the responding officers. In assessing whether
       reasonable suspicion existed, a reviewing court looks to the
       totality of objective information known collectively to the
       cooperating police officers, including the 911 dispatcher.

Derichsweiler, 348 S.W.3d at 915.




                                       14
      3.2.   Ignoring the imputed- or collective-knowledge rule has,
             in turn, caused Grace to misapply both the totality test
             and the standard of appellate review.

      Under the standard of review, the prevailing party is afforded the

strongest legitimate view of the evidence and all reasonable inferences that

may be drawn from that evidence. State v. Garcia-Cantu, 253 S.W.3d 236,

241 (Tex. Crim. App. 2008); see also State v. Ross, 32 S.W.3d 853, 856 (Tex.

Crim. App. 2000) (reviewing court gives "almost total" deference to a trial

court's implied determination of historical facts).

      Moreover, Grace's mechanistic, divide-and-conquer approach,

culminating in his narrow focus on "intoxicated" or "drunk," violates the

flexible all-things-considered character of the totality test. For instance,

Grace has nothing to say about the detaining officer's training and

experience, or the time of day and location, all of which figure into the

totality analysis. Derichsweiler, 348 S.W.3d at 917.




                                       15
      3.3.   Properly viewed, the record shows that the detention was
             lawful.

      Officer Wright knew that bars close around two o'clock in the

morning and knew from experience that intoxicated pedestrians and

drivers are a concern in that area when the bars are closing. 2 RR 28. He

was specifically familiar with Ego's from past experience, and testified that

he has been called there numerous times on reports of fights or

intoxication. 2 RR 25.

      The objective signs of intoxication are matters of common

knowledge-not rocket science-for the ordinary citizen, and detecting

them requires no formal training or expertise. As a bar doorman, however,

Allen has vastly more experience dealing with intoxicated persons than the

ordinary citizen does.

      Contrary to Grace's contentions, the record shows that the doorman

had experience detecting intoxication; he had not just started the job

yesterday. He told the dispatcher that he called the police before the

intoxicated patron actually left the bar's parking lot because "we've had


                                     16
police before, and they told me it's always better to catch them in the car

before they leave[.]" 4 RR State's Exhibit #1@ 1:40. The doorman's

experience and his first-hand observations of Grace distinguish the facts of

this case from those of State v. Garcia, No. 03-14-00048-CR, 2014 Tex. App.

LEXIS 9624 (Tex. App.-Austin Aug. 28,2014, no pet.) (mem. op., not

designated for publication), upon which Grace relies.

      Furthermore, because the doorman based his opinion on his first-

hand observations of Grace, he could have testified to his opinion of

intoxication at trial. TEX. R. APP. P. 701; see Howard v. State, 744 S.W.2d 640,

641 (Tex. App.-Houston [14th Dist.] 1987, no pet.). The record clearly

shows that the doorman interacted with Grace face-to-face as Grace left the

bar; he urged Grace not to drive. 4 RR State's Exhibit #1@ 0:10. The trial

court could rationally infer from this up-close interaction that the doorman

observed intoxication symptoms that prompted his concern and his

immediate calls to police. If a trier may rely on the doorman's opinion to

find intoxication beyond a reasonable doubt, then surely cooperating



                                       17
police officers may rely on the experienced doorman's report before briefly

detaining to investigate.

      This case is most like Nacu, in which a restaurant manager told a

police officer that a woman who had been in the nearby restaurant was too

intoxicated to drive, had gotten into a car in the parking lot, and was now

attempting to drive away. Nacu v. State, 373 S.W.3d 691, 695 (Tex.

App.-San Antonio 2012, no pet.). The manager pointed to Nacu's car,

which Nacu was trying to drive between metal poles too narrowly spaced

to admit a car. Id. at 693. Without stopping to first ascertain the basis of the

manager's opinion or even her name, the officer set off to detain. Id.

      Nacu contended that the manager's statement, "too intoxicated to

drive," was purely conclusory. Id. at 695-96. The San Antonio Court

acknowledge that, viewed in isolation, it was. Id. at 696. But the totality of

circumstances-which included the manager's explanation that the driver

had previously been in her restaurant, was intoxicated, and was trying to

drive through poles too narrow to accommodate a car-gave the officer

reasonable suspicion based on specific, articulable facts. Id. Nacu thus
                                       18
recognizes that people often speak in the shorthand of opinions, and not in

the form of a recitation of facts. This is especially true when they are faced

with an urgent situation, such as the imminent threat to safety that

prompted the restaurant manager' s-and here, the doorman's-reports.

      As in Nacu, the facts and inferences of this case, viewed in their

totality and in the light most favorable to the ruling, supplied the trial

court with specific, articulable facts to support the determination that the

detaining officer had reasonable suspicion to detain Grace. Nacu, 373
S.W.3d at 696.

                                    PRAYER


      For these reasons, the Travis County Attorney, on behalf of the State

of Texas, asks this Court to overrule the point of error and affirm the

judgment of conviction for driving while intoxicated- second offense.

                                     Respectfully submitted,

                                     DAVID A. ESCAMILLA
                                     TRAVIS COUNTY ATTORNEY




                                       19
                                            Travis County Attorney
                                        ar Number 10018000
                                  Post Office Box 1748
                                  Austin, Texas 78767
                                  Telephone: (512)854-9415
                                  TCAppellate@traviscountytx.gov

                                  ATTORNEYS FOR THE STATE OF TEXAS


                      CERTIFICATE OF COMPLIANCE


     Relying on Corel WordPerfect's word-count function, I certify that

this document complies with the word-count limitations of TEX. R. APP. P.

9.4. The document contains 3812 words.




                                    20
                        CERTIFICATE OF SERVICE


      I certify that I have sent a complete and legible copy of this State's

Brief via electronic transmission, to Mr. Grace's attorney of record, Mr.

Sean Solis, at ssolis@utexas.edu, on or before July 6, 2015.   /




                                                     Travis County Attorney




                                      21